Case 9:20-cv-00076-RC-KFG Document 18 Filed 11/14/20 Page 1 of 2 PageID #: 101




                           **NOT FOR PRINTED PUBLICATION**


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION


 RICKY WILLIAMS,                                     '
                                                     '
      Plaintiff,                                     '
                                                     '   CASE NO. 9:20-CV-76-RC-KFG
                                                     '
 v.                                                  '
                                                     '
                                                     '
 TANG, INC., and LENG TANG,                          '
                                                     '
      Defendants.                                    '


          ORDER ACCEPTING THE MAGISTRATE JUDGE’S REPORT AND
                          RECOMMENDATION

       The court referred this case to the Honorable Keith Giblin, United States Magistrate Judge,

 for all pretrial matters. On October 26, 2020, Judge Giblin issued a Report and Recommendation

 which recommended denying Defendants’ Motion to Dismiss Plaintiff’s First Amended and

 Substituted Complaint (Doc. #11) and granting Plaintiff’s Motion to Dismiss Defendants’

 Counterclaims. (Doc. #12). To date, the parties have not filed objections to the report. Pursuant to

 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, the court conducted a de novo review

 of the magistrate judge’s report and the record in this cause. The court agrees with Judge Giblin’s

 recommended disposition and ACCEPTS the Report and Recommendation (Doc. #17).

       Therefore, Defendants’ Motion to Dismiss Plaintiff’s First Amended and Substituted

 Complaint (Doc. #11) is DENIED. Further, Plaintiff’s Motion to Dismiss Defendants’

 Counterclaims (Doc. #12) is GRANTED. The counterclaims asserted in Defendants’ answer

 (Doc. #8) are therefore DISMISSED, without prejudice. The Clerk is therefore directed to
                                                 1
Case 9:20-cv-00076-RC-KFG Document 18 Filed 11/14/20 Page 2 of 2 PageID #: 102




 terminate the parties’ respective designations as counter-claimants and counter-defendants on the

 docket. All other claims remain pending.


   So Ordered and Signed
   Nov 14, 2020




                                                2
